                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                 3:16-CR-00145-RJC
 USA                                           )
                                               )
    v.                                         )                 ORDER
                                               )
 RICKY CARLOS GRANT (1)                        )
                                               )



         THIS MATTER comes before the Court upon the pro se motion of the defendant again

requesting documents related to his criminal case. (Doc. No. 275). This Court denied a previous

request and informed the defendant of the process to obtain documents available from the

Clerk’s Office. (Doc. No. 270: Order).

         IT IS, THEREFORE, ORDERED that defendant’s motion for documents, (Doc. No.

275), is DENIED for the reasons stated in the previous Order.

 Signed: December 20, 2019
